To compel respondent to issue a preliminary injunction restraining the .City of Saginaw from revoking relator’s franchise and removing its tracks from the city streets.
Denied July 13, 1897.
The ordinance granting the franchise to relator provided that it should pay for the cost of paving between its- tracks and empowered the city in default of said payment to revoke the franchise and' remove the tracks.
Held, that the contract is fully sanctioned by the statute, How., Sec. 3548; that inability to pay does not relieve relator from the consequences of the default, and that no judicial determination is necessary to determine such default.